PER CURIAM.
|,Writ not considered; untimely. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La.9/5/95), 660 So.2d 1189. We attach and incorporate the District Court’s reasons for ruling.
Relator has now fully litigated two applications for post-conviction relief in state court. Similar to federal habeas relief, see 28 U.S.C. § 2244, Louisiana post-conviction procedure envisions the filing of a second or successive application only under the narrow circumstances provided in La.C.Cr.P. art. 930.4 and within the limitations period as set out in La.C.Cr.P. art. 930.8. Notably, the Legislature in 2013 La. Acts 251 amended La.C.Cr.P. art. 930.4 to make the procedural bars against successive filings mandatory. Relator’s claims have now been fully litigated in state collateral proceedings in accord with La.C.Cr.P. art. 930.6, and this denial is final. Hereafter, unless relator can show that one of the narrow exceptions authorizing the filing of a successive application applies, relator has exhausted her right to state collateral review.
| jORDER
The petitioner Belinda Johnson filed an application for Post Conviction Relief on *651December 8, 2014 asserting three claims for relief all based upon the ineffective assistance of her counsel. Petitioner previously filed an application for post-conviction, relief also based upon ineffective assistance of counsel. The prior application, was denied by Order dated September 13, 2012.
Petitioner’s pending application is a repetitive application in violation of the provisions of Code of Criminal Procedure Article 930.4. Moreover, it was not filed within the lime prescribed by Code of Criminal Procedure Article 930.8.
Accordingly, petitioner’s application for post-conviction relief filed December 8, 2014 shall not be considered.
IT IS ORDERED that the Clerk of Court of the Parish of St. Tammany give notice of this Order to petitioner, the District Attorney for the Parish of St. Tammany, and the petitioner’s custodian.
Covington, Louisiana, this 5th day of January, 2015.
/s/ Allison H. Penzato /s/ HONORABLE ALLISON H. PENZATO